The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                            January 24, 2019

                                 2019COA7

No. 17CA1423, Security Credit Services, LLC v. Hulterstrom —
Topical subject keywords — Creditors and Debtors —
Judgements — Judgement Liens

     The division holds that a judgment creditor may obtain a

judgment lien at any time during the remaining life of the judgment,

but if more than six years have passed since the entry of the

judgment, the creditor must first revive the judgment and record

the transcript of the revived judgment.
COLORADO COURT OF APPEALS                                     2019COA7


Court of Appeals No. 17CA1423
El Paso County District Court No. 10CV5060
Honorable Eric Bentley, Judge


Security Credit Services, LLC,

Plaintiff-Appellant,

v.

Winifried Hulterstrom,

Defendant-Appellee.


                         ORDER REVERSED AND CASE
                         REMANDED WITH DIRECTIONS

                                    Division V
                           Opinion by JUDGE BERGER
                         Román and Richman, JJ., concur

                          Announced January 24, 2019


Vargo & Janson PC, Gerald P. Vargo, Yosy V. Janson, Nick J. Deganhard,
Lakewood, Colorado, for Plaintiff-Appellant

No Appearance for Defendant-Appellee

Notarianni & Notarianni, Gregory J. Notarianni, Denver, Colorado; Sweetbaum
Sands Anderson P.C., Geoffrey P. Anderson, Denver, Colorado, for Amicus
Curiae Real Estate Law Section of the Colorado Bar Association

Philip J. Weiser, Attorney General, Kimberly S. Sorrells, Deputy Assistant
Attorney General, Denver, Colorado, for Amicus Curiae Colorado Department of
Personnel and Administration
¶1       Can a judgment creditor obtain a judgment lien against real

 property when more than six years have passed since the entry of

 the judgment? If so, what must the creditor do to obtain such a

 lien?

¶2       We hold that a judgment creditor may obtain a judgment lien

 at any time during the remaining life of the judgment, but if more

 than six years have passed since the entry of the judgment, the

 creditor must first revive the judgment and record the transcript of

 the revived judgment. This is true whether or not the judgment

 creditor previously obtained a judgment lien.

¶3       Because the district court erroneously concluded that revival

 of the judgment was not required and denied the creditor’s request

 to revive the judgment, we reverse the district court’s order.

             I.   Relevant Facts and Procedural Background

¶4       In 2010, the district court entered a money judgment in favor

 of plaintiff, Security Credit Services, LLC, against defendant,

 Winifried Hulterstrom. Security Credit obtained a transcript of the

 judgment, but it is not clear from the record whether Security

 Credit ever recorded the transcript of judgment and thus obtained a

 judgment lien on real property owned or later acquired by


                                     1
 Hulterstrom in the county in which the transcript was recorded. In

 any event, it appears that Security Credit never foreclosed that lien

 on any specific property.

¶5    In 2017, Marshall Recovery II LLC filed notice with the district

 court that it had purchased the money judgment from Security

 Credit.1 Not long after that, but more than six years after the entry

 of judgment, Marshall moved under C.R.C.P. 54(h) to revive the

 judgment. The district court denied the motion, stating “[t]he 6-

 year period [from the date of the judgment] expired on 10-13-16.”

¶6    Marshall moved to reconsider, arguing that to obtain a new,

 valid judgment lien, it had to first revive the judgment. The district

 court denied this request a second time, stating as follows:

           C.R.S. 13-52-102(1) provides that a judgment
           lien expires six years after entry of judgment
           unless, prior to the expiration of the six-year
           period, the judgment is revived and a new
           transcript of judgment recorded. In this case,
           as previously noted, the judgment lien expired
           on 10-13-16. Accordingly, it is too late to
           continue the original lien. The judgment
           creditor may, if it wishes, record a new
           transcript of judgment, which will create a new
           lien, effective as of the date of recording. There

 1Though Security Credit assigned its rights to the judgment to
 Marshall, the caption in this case remained the same. See C.R.C.P.
 25(c).

                                   2
              is no need to revive the judgment itself, since it
              is good for 20 years under C.R.S. 13-52-102(2)
              and reviving the judgment would not change
              the effect of the new lien.

¶7       In what Marshall describes as a “last ditch-effort” to obtain a

 revived judgment, it moved for a hearing on the motion to revive the

 judgment, which the district court denied. Marshall then timely

 filed this appeal.

                          II.   Standard of Review

¶8       We review matters of statutory interpretation de novo. Perfect

 Place, LLC v. Semler, 2018 CO 74, ¶ 40. Our primary purpose is to

 give effect to the intent of the General Assembly. Id. We look first

 to the language of the statute, giving words and phrases their plain

 and ordinary meanings. Id. We consider the statute as a whole

 and give consistent, harmonious, and sensible effect to all of its

 parts. Id. We apply the same rules of construction to the Colorado

 Rules of Civil Procedure. In re Marriage of Wiggins, 2012 CO 44,

 ¶ 24.




                                      3
  III.   A Judgment Creditor May Obtain a Judgment Lien More Than
          Six Years After the Entry of Judgment, But Must Revive the
                               Judgment to Do So

¶9       In Colorado, the exclusive method to obtain a judgment lien

  against real property based on a Colorado judgment is to record a

  transcript of the judgment in the records of the clerk and recorder

  of a Colorado county. § 13-52-102(1), C.R.S. 2018. Once recorded,

  the transcript of judgment constitutes a lien on all real property

  owned, or later owned, in that county by the judgment debtor. Id.

  The priority date of the lien, for Recording Act purposes, is the date

  of recordation of the transcript of judgment; the date of the

  judgment itself has no bearing on the priority date. See § 38-35-

  109(1), C.R.S. 2018.

¶ 10     Under section 13-52-102(2)(a), a judgment has a life of twenty

  years.2 A judgment lien has a life of six years from the date of the

  underlying judgment. § 13-52-102(1). To extend an existing

  judgment lien, the judgment creditor must revive the judgment and

  record a transcript of the revived judgment before the existing lien

  expires. Id.


  2 A judgment creditor may extend the life of a judgment by reviving
  the judgment. § 13-52-102(2)(a), C.R.S. 2018.

                                     4
¶ 11   These statutes do not explicitly address the questions raised

  here: (1) whether a judgment creditor may obtain a new judgment

  lien after a prior judgment lien has expired; (2) whether a judgment

  creditor may obtain a judgment lien after six years have elapsed

  since the entry of judgment and no judgment lien was previously

  obtained; and (3) if the answer is “yes” to those questions, whether

  the judgment creditor must first revive the underlying judgment.

¶ 12   Both a state statute and a rule of civil procedure bear on these

  questions. Section 13-52-102 says, in relevant part:

            (1) . . . A transcript of the judgment record . . .
            may be recorded in any county; and from the
            time of recording such transcript . . . the
            judgment shall become a lien upon all the real
            estate . . . owned by such judgment debtor or
            which such judgment debtor may afterwards
            acquire in such county, until such lien expires.
            The lien of such judgment shall expire six
            years after the entry of judgment unless, prior
            to the expiration of such six-year period, such
            judgment is revived as provided by law and a
            transcript of the judgment record of such
            revived judgment . . . is recorded in the same
            county in which the transcript of the original
            judgment was recorded, in which event the lien
            shall continue for six years from the entry of
            the revived judgment. A lien may be obtained
            with respect to a revived judgment in the same
            manner as an original judgment and the lien of
            a revived judgment may be continued in the



                                    5
            same manner as the lien of an original
            judgment. . . .

            (2)(a) . . . [E]xecution may issue on any
            judgment described in subsection (1) of this
            section to enforce the same at any time within
            twenty years from the entry thereof, but not
            afterwards, unless revived as provided by law,
            and, after twenty years from the entry of final
            judgment in any court of this state, the
            judgment shall be considered as satisfied in
            full, unless so revived.

¶ 13   C.R.C.P. 54(h) says, in relevant part:

            To revive a judgment a motion shall be filed
            alleging the date of the judgment and the
            amount thereof which remains unsatisfied. . . .
            A revived judgment must be entered within
            twenty years after the entry of the judgment
            which it revives, and may be enforced and
            made a lien in the same manner and for like
            period as an original judgment. If a judgment
            is revived before the expiration of any lien
            created by the original judgment, the filing of
            the transcript of the entry of revivor in the
            register of actions with the clerk and recorder
            of the appropriate county before the expiration
            of such lien shall continue that lien for the
            same period from the entry of the revived
            judgment as is provided for original
            judgments. Revived judgments may
            themselves be revived in the manner herein
            provided.

¶ 14   Read together, these provisions provide that a creditor may

  obtain a judgment lien at any time during the twenty-year life of a



                                    6
  judgment, but if more than six years have passed since the entry of

  judgment, the creditor must first revive the judgment.

¶ 15   The plain language of section 13-52-102(2)(a) –– “execution

  may issue . . . to enforce the [judgment] at any time” within the

  twenty-year life of the judgment –– compels the conclusion that a

  judgment creditor may obtain a judgment lien at any time during

  that period, even after an original judgment lien has expired.3

  (Emphasis added.) Notably, while both section 13-52-102 and

  C.R.C.P. 54(h) contemplate that a judgment may be enforced at any

  time during its life, neither contains any language prohibiting a

  judgment creditor from obtaining a judgment lien after an initial

  judgment lien has expired, but before the end of the judgment’s

  twenty-year life.

¶ 16   Section 13-52-102(1) expressly and unambiguously provides

  that a judgment lien expires six years after the entry of the

  judgment (not the date of issuance or recordation of any transcript



  3 For purposes of our analysis, there is no distinction between (1) a
  judgment creditor obtaining a new judgment lien after a prior
  judgment lien has expired and (2) a judgment creditor obtaining a
  judgment lien more than six years from the date of judgment when
  no prior judgment lien has been obtained.

                                    7
  of judgment). Therefore, the recordation of a transcript of

  judgment, without more, after the expiration of the six-year period,

  accomplishes nothing because any such lien has expired.

¶ 17   This dilemma is solved if, but only if, the creditor revives the

  judgment prior to recordation of the transcript of judgment. In that

  event, the lien created by the recordation of the transcript of the

  revived judgment is valid for six years from the date of the revived

  judgment.4

                             IV.   Conclusion

¶ 18   The order denying Marshall’s motion for revival of judgment is

  reversed, and the case is remanded for the district court to address

  that motion.

       JUDGE ROMÁN and JUDGE RICHMAN concur.




  4 If the creditor records a transcript of judgment within six years of
  the date of the judgment, a judgment lien is created. That lien
  expires six years from the date of the judgment, unless, before the
  expiration of the six-year period, the creditor revives the judgment,
  obtains a transcript of judgment of the revived judgment, and
  records the transcript. In that event, the revived judgment lien
  maintains the original priority date of the originally recorded
  transcript of judgment because it is a continuation of the initial
  judgment lien, rather than a new lien. See § 13-52-102(1); C.R.C.P.
  54(h).

                                     8